The County Solicitor of Dade County, Florida, filed an information against the plaintiff in error and two others, Nellie Roberts and George Jones, charging them with having made an unarmed assault upon one J.W. Archer, and with having robbed, taken and carried away Thirty-one Dollars and Seventy-five cents, the property of Archer. Subsequently the three defendants were tried in the Criminal Court of Record and found guilty as charged in the information.
The testimony introduced by the State, although unconvincing, indicated that Archer was accosted by the defendant George Jones early in the morning of January 1, 1938, in a dimly lighted street in the city of Miami, and was robbed by Jones with the assistance of the other two defendants, including the plaintiff in error.
The three defendants were tried jointly, convicted jointly and filed a joint motion for new trial. The court denied the motion as to the plaintiff in error and the defendant Nellie Roberts, and granted it as to the defendant George Jones, who was, according to the State's testimony, the principal in the alleged crime.
We feel that the judge was justified in granting the motion for new trial as to the defendant George Jones, but, under the circumstances, we believe that he should have granted the motion as to the other defendants, who were obviously less active in the assault and robbery, if there was an assault and robbery, than was the defendant George Jones. We are of the opinion that justice demands a reversal of the judgment of the lower court. It is so ordered.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur. *Page 822